Citation Nr: 0836473	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-26 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel









INTRODUCTION

The veteran served on active duty from May 1968 to October 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2006 by the 
Department of Veterans Affairs (VA) St. Louis, Missouri 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's Claims Assistance Act (VCAA) outlines the VA's 
duties to assist a claimant substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002).  Part of this duty requires 
the VA to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for VA benefits.  Id

The veteran contends that his PTSD is the result of his 
experiences while serving in Vietnam.  In his various 
statements concerning his time in Vietnam, the veteran 
describes coming under fire, witnessing a rocket kill a 
member of his unit (Hector) and the death of numerous others 
attached to his unit.  Additionally, the veteran describes 
events in Cambodia, such as coming under fire and the death 
of another member of his unit (Dan).  

VA treatment records reflect diagnoses of PTSD.  The 
veteran's Record of Assignment reflects that he was assigned 
to the 195th Attack Helicopter Company from January 1969 to 
June 1970, and to the 240th Assault Helicopter Company from 
June 1970 to October 1970.  The veteran's description of 
events is consistent with his assignment to units likely 
engaged in combat.  Ultimately, the record does not reflect a 
sufficient effort to verify the veteran's stressors.


Accordingly, the case is REMANDED for the following action:

1. In order to attempt to corroborate the 
veteran's claimed stressors regarding his 
unit coming under fire and sustaining 
casualties, the RO should contact the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), and request any such 
document as would reflect these events, 
including any Operations and Lessons 
Learned Reports for the relevant periods 
that the veteran was assigned to the 195th 
Attack Helicopter Company (January 1969 to 
June 1970) and the 240th Assault Helicopter 
Company (June 1970 to October 1970).   

2.  If a stressor is confirmed, the veteran 
should be afforded a VA examination to 
determine the etiology of any PTSD 
diagnosis.  The claims folder should be 
made available to and reviewed by the 
examiner before the examination.  The 
examiner should record the full history of 
the disorder, including the veteran's own 
account of the etiology of his disability, 
and specifically comment as to the 
likelihood that any current diagnosis of 
PTSD is related to the veteran's military 
service and/or his verified stressors.  

3.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

